Citation Nr: 1641105	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  10-28 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center (RO)
 in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asthma, to include as secondary to service-connected sinusitis.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

B. Elwood, Counsel





INTRODUCTION

The Veteran served on active duty from October 1992 to February 1995. 

This appeal before the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO, inter alia, denied service connection for asthma.  The Veteran filed a notice of disagreement (NOD) later in May 2009 and the RO issued a statement of the case (SOC) in June 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2010.

In July 2011, October 2013, and April 2015, the Board remanded the claim for service connection for a respiratory disability to the RO for further development.  After accomplishing the requested actions, the RO continued to deny the claim (as reflected in May 2012, January 2014, and July 2015 supplemental SOCs (SSOC)), and returned the matter to the Board for further appellate consideration.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless, electronic claims processing systems.

As final preliminary matters, the Board notes that, in a May 2014 rating decision, the RO denied a claim for service connection for depression and headaches.  Also, in a July 2015 rating decision, the RO granted service connection for sleep apnea, a and assigned an initial 30 percent disability rating, from June 18, 2008 through September 17, 2008, and a 50 percent disability rating, from September 18, 2008.  In February and November 2015, the Veteran filed NODs with respect to the denial of service connection for depression and headaches and the effective date and  the ratings assigned for sleep apnea.  SOCs were issued in May 2016, and the Veteran filed a substantive appeal as to all such matters  (via a VA Form 9) later that month.  As it does not appear that the RO has completed its action on these claims, and they have  not yet been certified to the Board for adjudication (via a VA Form 8, Certification of Appeal), the Board does not currently have jurisdiction over these matters, and they will not be addressed at this time.

The Board also notes that the issue of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities was raised in a September 2016 statement from the Veteran's representative, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9 (b) (2015).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Competent, probative medical opinion evidence on the question of whether the Veteran's asthma is proximately due to his service-connected sinusitis is, at least, in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for asthma as secondary to service-connected sinusitis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the Board's favorable disposition of the claim for service connection for a respiratory disability, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of current disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (emphasis added); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran contends that his current respiratory disability is related to his service-connected sinusitis.  Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for asthma, as secondary to service-connected sinusitis, is warranted.

The report of a June 2015 VA respiratory examination reveals that the Veteran has been diagnosed as having asthma.  Thus, a current respiratory disability has been demonstrated.

On the question of medical etiology of current asthma, the Board notes that there are conflicting medical opinions with respect to whether his current respiratory disability is proximately due to his service-connected sinusitis.  The Board, therefore, must assess the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).  

A November 2011 VA respiratory examiner opined that the Veteran's current respiratory disability was not likely ("less likely than not "/"less than 50 percent probability") proximately due to or the result of his "service-connected condition."  She reasoned, in part, that although the Veteran contended that his asthma was secondary to a snake bite in service, it was "more likely that it would be due to his [service-connected] sinusitis (or that his [signs and symptoms] are [related to] reflux)."  Assuming that he did not get bitten in service and/or did not have an asthma attack or was given a metered dose inhaler in service, he had ongoing problems with sinusitis since service.  His SpO2, breath sounds, chest x-ray, and pulmonary function tests were all ok and he had been called several times and reminded to have his outside doctor provide an office note, a diagnosis of asthma, or prescriptions.  He did not have his doctor provide any such information.  

The examiner further explained that the Veteran had not gotten his metered dose inhalers refilled for more than a year at VA, but he reported that he was using Advair on a daily basis and Albuterol as needed via his "LMD."  He was instructed not to use anything inhaled on the day of pulmonary function testing and there was no improvement following bronchodilator via pulmonary function tests.  Thus, based on the information and testing available to the November 2011 examiner, it was not likely ("less likely as not") that the Veteran's asthma was service-associated.  He was seen by the ear, nose, and throat (ENT) department several times, but had never seen the pulmonary department for asthma (only for obstructive sleep apnea).  ENT did not mention asthma caused by sinusitis, but did note (after laryngoscopy) that the Veteran had severe reflux (which can mimic signs and symptoms of asthma).

The November 2011 examiner then cited medical literature (from WebMD) which indicates that sinusitis and asthma go together for a lot of people.  According to the Asthma and Allergy Foundation of America, as many as half of all people with moderate to severe asthma also have chronic sinusitis.  Sinobronchial syndrome is a combination of sinusitis and the resulting lower respiratory tract symptoms such as bronchitis or asthma.  With sinobrachial syndrome, the sinus disease may be caused by allergies or an infection, or it can be chronic.  The lung disease can be one of several types, such as acute infective bronchitis, recurrent bouts of bronchitis, chronic bronchitis, or asthma that is difficult to manage.  It is thought that the sinus disease resulting in lower airway symptoms, such as asthma, is due to the constant drip of inflammatory and infective secretions from the back of the nose to the back of the throat.  This throat irritation may cause bronchial constriction by a reflex transmitted by the nervous system.  The postnasal drip of inflammatory secretions from the upper airway may also create a secondary inflammatory reaction of the lungs, causing either asthma or bronchitis.

A December 2013 VA examiner  opined that the Veteran's asthma was not likely ("less likely than not"/"less than 50 percent probability") proximately due to or the result of his service-connected sinusitis.  She explained, in pertinent part, that an x-ray of the Veteran's sinuses on the day of the December 2013 examination demonstrated no acute sinus process.  A prior x-ray study was inconclusive due to confounding statements within the report.  However, the examiner reviewed the x-ray films themselves and found no evidence of sinus process in either study.  The examiner then cited medical literature which indicates that the relationship between sinus disease and asthma many be demonstrated by several means.  First, they may be related on an epidemiological basis.  Second, demonstration of improvement in asthma after medical or surgical treatment of rhinosinusitis supports such a relationship.  Also, some hypotheses have been proposed that could explain the relationship.  In a study comparing patients with mild to moderate asthma with corticosteroid dependent asthmatic patients, about 70 percent of all participants reported symptoms of rhinosinusitis.  The total symptom score, however, was significantly higher in patients with severe steroid dependent asthma than in those with mild to moderate asthma.  In this study, the entire corticosteroid dependent (severe asthmatic) group had abnormal CT scans, as compared with about 90 percent of the mild to moderate asthmatic group.  Another study, however, demonstrated CT scan abnormalities in about 84 percent of the severely asthmatic patients, and extensive sinus disease was identified in 24 percent of those patients.  Despite such findings in the medical literature, however, the examiner concluded that the point was moot because there was no evidence of sinusitis on radiological examinations.

In a January 2015 letter, H. Skaggs, M.D. indicated that he had reviewed the Veteran's entire claims file and he opined that it was likely ("as likely as not") that the Veteran's service-connected sinusitis contributed to the development of and permanently aggravated his asthma.  Dr. Skaggs reasoned, in part, that according to the Asthma and Allergy Foundation of America, as many as half of all people with moderate to severe asthma also have sinusitis.  Of these conditions, one can worsen the other.  Asthma not only increases the odds of getting a sinus infection, but a sinus infection can make asthma harder to control.  Clinical studies have shown that the majority of individuals with asthma have sinusitis.  Sinusitis is a common condition that causes nasal congestion.  In light of extensive research which has shown that sinusitis is overwhelmingly a risk factor for the development of asthma, Dr. Skaggs concluded that it was likely ("as likely as not") that the Veteran's service-connected sinusitis contributed to the development of and permanently aggravated his asthma.

A June 2015 VA respiratory examiner  opined that the Veteran's asthma was not likely ("less likely than not"/"less than 50 percent probability") proximately due to or the result of his service-connected sinusitis.  She explained that a review of medical literature revealed that it was not known whether respiratory infections can be the cause of asthma.  There was no conclusive epidemiological data linking infections to causation of asthma in previously normal adults.  A CT conducted in October 2014 failed to demonstrate any significant sinus disease.  The Veteran was treated for sinusitis in service, but there was no documentation of asthma or treatment related to asthma in his service treatment records.

The examiner then provided an opinion as to whether the Veteran's asthma was aggravated by his service-connected sinusitis.  As part of the rationale which accompanies this opinion, the nurse practitioner explained that medical literature indicates that the sinus disease resulting in lower airway symptoms (such as asthma) is due to a constant drip of inflammatory and infective secretions from the back of the nose to the back of the throat.  This throat irritation may cause bronchial constriction by a reflex transmitted by the nervous system, or the postnasal drip of the inflammatory secretions from the upper airway may create a secondary inflammatory reaction of the lungs, causing either asthma or bronchitis.

The Board finds that the November 2011, December 2013, and June 2015 VA opinions are all of somewhat limited probative value because they are confusing and contradictory.  Although each opinion provider initially opined that the Veteran's asthma was not likely caused by his service-connected sinusitis, he or she then provided rationale (which include references to medical literature) which tend to support a possible association between the Veteran's asthma and his sinusitis.  In addition, the November 2011 and December 2013 opinions appear to partially be premised on a lack of evidence of active sinusitis at the time of the November 2011 and December 2013 examinations.  However, the Veteran has a documented  history of active sinusitis and is service-connected for the disability.

Dr. Skaggs January 2015 opinion, however, is based upon a review of medical literature and the Veteran's entire claims file and reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Therefore, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding any issue material to the determination of a matter, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56. 

Given the competent and probative evidence of record, the Board finds that, at the very least, the evidence is in relative equipoise as to whether the Veteran's current asthma is the result of his service-connected sinusitis.  Resolving all reasonable doubt on the medical nexus question  in the Veteran's favor, the Board concludes that the criteria for secondary service connection for  diagnosed asthma are met.


ORDER

Service connection for asthma, secondary to service-connected sinusitis, is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


